12-810
         Jin v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A089 266 907
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of September, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                DENNY CHIN,
10                CHRISTOPHER F. DRONEY,
11                     Circuit Judges.
12       _____________________________________
13
14       YAN BIN JIN,
15                Petitioner,
16
17                       v.                                     12-810
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Douglas E.
28                                     Ginsburg, Assistant Director; Deitz
29                                     P. Lefort, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yan Bin Jin, a native and citizen of China,

 6   seeks review of a February 7, 2012, order of the BIA,

 7   affirming a January 12, 2010, decision of Immigration Judge

 8   (“IJ”) Alan Vomacka, denying his application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).     In re Yan Bin Jin, No. A089 266

11   907 (B.I.A. Feb. 7, 2012), aff’g No. A089 266 907 (Immig.

12   Ct. N.Y. City Jan. 12, 2010).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have

16   considered both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

18   (2d Cir. 2008).     The applicable standards of review are

19   well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

20   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).       For

21   applications like this one, governed by the REAL ID Act of

22   2005, the agency may, considering the totality of the

23   circumstances, base a credibility finding on an asylum

                                     2
 1   applicant’s demeanor, the plausibility of his account, and

 2   inconsistencies in his statements, without regard to whether

 3   they go “to the heart of the applicant’s claim.”      8 U.S.C.

 4   § 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24 I. & N. Dec. 260,

 5   265 (B.I.A. 2007).     Analyzed under these standards, the

 6   agency’s adverse credibility determination is supported by

 7   substantial evidence.

 8       In finding Jin not credible, the agency reasonably

 9   relied on the omission of his alleged injuries at the hands

10   of family planning officials from his asylum application and

11   a supporting letter from his wife.     See 8 U.S.C.

12   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

13   166 (2d Cir. 2008) (providing that, for purposes of

14   analyzing a credibility determination, “[a]n inconsistency

15   and an omission are . . . functionally equivalent”).      While,

16   as Jin notes, asylum applicants “are not required to list

17   every incident of persecution” in their applications, see

18   Pavlova v. INS, 441 F.3d 82, 90 (2d Cir. 2006), the agency

19   reasonably found that Jin’s omission supported an adverse

20   credibility finding because it concerned the single incident

21   on which his past persecution claim was based and because

22   Jin’s statement and his wife’s letter were otherwise

23   reasonably detailed.     Cf. id. at 90 (noting that

                                     3
 1   petitioner’s asylum application stated claim in general

 2   terms, without describing specific incidents).

 3       Although Jin attempted to explain the omission of his

 4   injuries from his wife’s letter by stating that he did not

 5   tell his wife about his injuries before he left China

 6   because she had suffered more severe harm in the form of a

 7   forced abortion, the agency was not required to credit this

 8   explanation.   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

 9   Cir. 2005) (holding that an agency need not credit an

10   applicant’s explanations for inconsistencies in the record

11   unless those explanations would compel a reasonable

12   fact-finder to do so).   As the IJ explained, it was not

13   plausible that Jin’s wife saw him the evening of the day he

14   was beaten by officials, yet had no knowledge that he

15   suffered a bloody nose and had a tooth knocked out.     See

16   8 U.S.C. § 1158(b)(1)(B)(iii); Wensheng Yan v. Mukasey, 509

17   F.3d 63, 66-67 (2d Cir. 2007).    Furthermore, Jin’s brief on

18   appeal addresses only the omission of his injuries from his

19   asylum application, and fails to challenge the agency’s

20   findings that the omission of his injuries from his wife’s

21   letter, as well as Jin’s false representations to the United

22   States consulate in procuring a nonimmigrant visa, supported

23   an adverse credibility finding.    See Xiu Xia Lin, 534 F.3d

                                   4
 1   at 167; Shunfu Li v. Mukasey, 529 F.3d 141, 146-47 (2d Cir.

 2   2008) (finding that petitioner’s failure to challenge

 3   multiple bases for the IJ’s adverse credibility

 4   determination was significant, as the unchallenged findings

 5   could support the adverse credibility determination on their

 6   own).

 7       In light of the agency’s properly supported adverse

 8   credibility finding, it did not err in denying Jin’s

 9   applications for relief.   See Paul v. Gonzales, 444 F.3d

10   148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

11   Justice, 426 F.3d 520, 523 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2) and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                    5